MEMORANDUM ***
Bruce R. Wheaton appeals pro se from the district court’s order dismissing his diversity action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion a district court’s dismissal for failure to comply with court orders and procedural rules, Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992), and we affirm.
The district court did not abuse its discretion by dismissing Wheaton’s action on the ground that he repeatedly failed to comply with court orders and the rules of procedure requiring him to serve defendants in Germany with a summons translated into the German language. See Fed. R.Civ.P. 41(b) (allowing dismissal of an action for failure of the plaintiff to comply with procedural rules or any order of the court); see also Ferdik, 963 F.2d at 1260-61 (affirming dismissal where plaintiff failed to comply with district court’s order to file an amended complaint).
Wheaton’s remaining contentions lack merit.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.